On Motions for Rehearing.
Plaintiff in error and intervener have each filed a motion for rehearing, vigorously assailing the correctness of our opinion on affirmance.
We are unable to agree with the contention of plaintiff in error that the theory or ground of recovery relied on in this case was not or could not have been litigated in the former case. The trial pleadings of the State of Texas and of the plaintiff in error in his cross-action in the former case each contained a count in the ordinary form of trespass to try title. Under such pleading, the theory or ground of recovery here relied upon could properly have been litigated and this case, therefore, falls within the rule which makes the former judgment a bar as to any matters which were, in fact, litigated in the former case or could have been litigated therein.
Neither are we able to agree with the contention that the doctrine of res adjudicata has no application or only a limited application to the sovereignty. Whenever the State enters a court as a litigant in a case, we think the rule of res adjudicata applies to it with equal force as to a private litigant.
Neither of the motions for rehearing presents any matters which were not fully considered on original submission and, believing that the opinion on the original submission correctly disposes of the case, the motions for rehearing are each over ruled. *Page 476